                        IN THE UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF OREGON



SACHA GILBERT,                                             No. 3:16-cv-00465-AC

                      Plaintiff,                           ORDER

       v.

NURTURE DEVELOPMENT, LLC,
NURTURE 247 LIMITED PARTNERSHIP,
and AMERICAN MANAGEMENT SERVICES
NORTHWEST, LLC dba PINNACLE, AN
AMERICAN MANAGEMENT SERVICES
NORTHWEST COMPANY,

                      Defendants.


HERNÁNDEZ, District Judge:

       Magistrate Judge Acosta issued a Findings and Recommendation [58] on November 19,

2018, in which he recommends that this Court: (1) grant in part and deny in part Defendants’

Motion to Strike [41]; and (2) grant in part and deny in part Defendants’ Motion for Summary

Judgment [35]. The matter is now before the Court pursuant to 28 U.S.C. § 636(b)(1)(B) and

Federal Rule of Civil Procedure 72(b).



1 - ORDER
       Plaintiff filed timely objections to the Magistrate Judge’s Findings & Recommendation.

Pl. Obj., ECF 60. When any party objects to any portion of the Magistrate Judge's Findings &

Recommendation, the district court must make a de novo determination of that portion of the

Magistrate Judge's report. 28 U.S.C. § 636(b)(1); Dawson v. Marshall, 561 F.3d 930, 932 (9th

Cir. 2009); United States v. Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003) (en banc).

       Plaintiff raises two objections to the F&R. First, Plaintiff argues that her claims against

Defendants Nurture LLC and Pinnacle are not barred by judicial estoppel. Second, Plaintiff

argues that her First and Tenth claims under the Fair Housing Act and Or. Rev. Stat. (“ORS”)

§ 659A.145 against Defendant Nurture 247 are not barred by the doctrine of claim preclusion.

The Court agrees with Judge Acosta that Plaintiff’s claims against Defendants Nurture LLC and

Pinnacle are barred by the doctrine of judicial estoppel. In addition, Plaintiff cited no evidence to

support the merits of her reasonable accommodation claims in responding to Defendants’ motion

for summary judgment. See F&R 5 (noting that “Plaintiff’s Response [did] not include any

citations to the record”). Accordingly, after careful consideration of Plaintiff’s objections and de

novo review of the pertinent legal principles and portions of the record, the Court concludes there

is no basis to modify the Findings & Recommendation.

///

///

///

///

///

///

///



2 - ORDER
                                        CONCLUSION

       The Court ADOPTS Magistrate Judge Acosta’s Findings and Recommendation [58].

Defendants’ Motion to Strike [41] is GRANTED in part and DENIED in part, and Defendants’

Motion for Summary Judgment [35] is GRANTED in part and DENIED in part. All claims

against Defendants Nurture LLC and Pinnacle are dismissed with prejudice. The Court also

dismisses Plaintiff’s First, Tenth, and Seventh Claims, and grants Defendants summary judgment

on Plaintiff’s Second, Third, Sixth, Eighth, and Ninth claims. Plaintiff is granted summary

judgment on her Fourth claim.

       IT IS SO ORDERED.



               DATED this ____________ day of _________________, 2019.




                                             __________________________________________
                                                   MARCO A. HERNÁNDEZ
                                                   United States District Judge




3 - ORDER
